Appeal from an order of the Family Court, Ontario County (Frederick G. Reed, J.), entered June 17, 2005 in a proceeding pursuant to the Family Court Act article 6. The order continued the appointment of petitioners as guardians of the three children and permitted the children to relocate with petitioners to the State of Washington.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Scudder, EJ., Hurlbutt, Peradotto, Green and Pine, JJ.